Citation Nr: 1232622	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 2006 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that his March 2010 Appeal To Board of Veterans' Appeals (VA Form 9), the Veteran requested a Travel Board hearing.  However, the Veteran withdrew this request in a March 2011 statement.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran's cervical spine (i.e., neck) disorder was incurred in, or caused by, his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Here, the Veteran contends that he is entitled to service connection for a neck disorder, which is the result loading heavy equipment into planes to return home from Afghanistan.  He states he continued to experience pain in his neck after this incident.   

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

As an initial matter, a May 2009 VA compensation examiner provided a diagnosis of neck strain.  Thereafter, a February 2010 VA examiner determined the Veteran suffers from slight intervertebral disc syndrome at C5-6, as confirmed by X-rays.  Thus, the evidence supports a finding the Veteran has a current neck disorder.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that VA compensation may be awarded to an applicant who has disability existing on the date of the application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim).

The Veteran's service treatment records also support a finding that he injured his neck while loading and unloading bags into a plane to return home from Afghanistan as it is explicitly stated in a June 2007 record.  This record states the Veteran complained of a sharp pain in his lower neck but denied any weakness, tingling or headaches, occurring when he was on baggage detail.  A diagnosis of acute upper back/ cervical strain was provided.  X-rays taken in June 2007 showed borderline C5-6 narrowing.  Moreover, the Veteran's June 2007 Post-Deployment Health Assessment reported complaints of back pain and stiff, swollen, or painful joints.  The Board notes that this Post-Deployment Health Assessment form does not have a separate box differentiating neck and back pain.  

Additionally, it is undisputed the Veteran's period of active duty included service in Afghanistan.  His service personnel records indicate the Veteran served as a rifle man for over 80 combat/security patrols in and around Kabul, with exceptional drive and dedication.  As a result of his actions, he was recommended for an award for the dates of service in Afghanistan, June 2006 to June 2007.  His DD Form 214 also shows his military occupational specialty was as an infantryman, for which he received numerous ribbons and commendations.  

Therefore, while the Veteran is not alleging his neck disorder is the result of combat while he was stationed in Afghanistan, his statements are undeniably consistent with the circumstances of his service, and even noted therein.  38 U.S.C.A. § 1154(a).  Thus, the Board finds the Veteran's statements provided during the May 2009 and February 2010 VA compensation examinations to be both competent and credible.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  There is no doubting the incurrence of an injury to the cervical spine in service.  

As the evidence sufficiently establishes elements of a current neck disability and an event in service, the determinative issue is whether the Veteran's neck disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As will be explained below, the Board concludes based on the chronicity and continuity of the Veteran's disorder since service, it is related to his military service.  

The Veteran underwent a VA examination in May 2009.  During this examination, however, the VA examiner only provided a diagnosis of cervical strain.  There was no accompanying etiological opinion.  Therefore, this examination is inadequate in that it does not provide a medical nexus opinion as to the etiology of the Veteran's neck disorder.  

The Veteran was again scheduled for a VA compensation examination in February 2010 for his neck disorder.  However, this examination is also inadequate due to the fact the examiner stated the Veteran's cervical strain should resolve in a few weeks with therapy.  However, at the time of this examination, over three years had elapsed since the in-service incident.  Moreover, the examiner did not address the Veteran's assertions of continuous symptoms associated with this disorder.  This is particularly noteworthy since, in Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006), the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, in the instant case, Buchanan is distinguishable because the Veteran not only has continuous symptoms, he has also provided private treatment records from several providers and VA treatment records, dating through January 2010, establishing his continuous treatment for his neck disorder.  

And, as already acknowledged, a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

Therefore, resolving all reasonable doubt in his favor, it is at least as likely as not the Veteran's neck disorder began in service, and has persisted during the very few years since that time, to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 56.  As such, the appeal is allowed.


ORDER

Service connection for a cervical spine disorder is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


